Citation Nr: 0705638	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $6,143.04.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active military service from August 1970 to 
October 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 decision issued by the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee or COWC) at the VA Regional Office (RO) in St. 
Petersburg, Florida, in which the COWC denied the veteran's 
request for waiver of overpayment of compensation benefits to 
the veteran in the calculated amount of $6,143.04.  The 
veteran disagreed with the denial of waiver, and challenged 
the validity of the overpayment.  After the RO issued a 
statement of the case (SOC) in May 2004, the veteran's 
substantive appeal of the denial of waiver was received in 
June 2004.


FINDINGS OF FACT

1.  The veteran was awarded VA compensation benefits in 1972.

2.  The statute which reduces compensations benefits to 
incarcerated veterans was enacted in 1980.  

3.  There is no evidence that any award letter was issued to 
the veteran after 1980 which would have advised him of the 
current statutory provisions limiting compensation benefits 
to incarcerated veterans.


CONCLUSION OF LAW

Waiver of overpayment of compensation in the calculated 
amount of $6,143.04 is warranted.  38 U.S.C.A. §§ 5107, 5313 
(West 2002 & Supp. 2005); 38 U.S.C.A. § 3114 (West 1976 & 
Supp. 1980).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to waiver of the 
overpayment at issue, because he was unaware of the law that 
prevented him from collecting his full disability 
compensation while incarcerated, and because of the financial 
hardship that would result if the debt were not waived.

Duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006) made several amendments to the law governing certain 
VA claims, to include redefining VA's duty-to-assist and 
notification obligations.  However, these changes are not 
applicable to claims such as the one decided herein.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, 
since the decision rendered in this case is favorable to the 
veteran, no further discussion of the duty to assist the 
veteran, in the context of this case, is required.  

Applicable law and regulations

In 1972, the veteran was awarded compensation benefits for a 
skin disability evaluated as 20 percent disabling.  He was 
notified of the law, as in effect at that time, by VA Form 
21-6782, which, in pertinent part, advised him to notify VA 
of any changes in his address.  

Effective October 7, 1980, Congress created a limitation on 
payment of compensation to persons incarcerated for 
conviction of a felony.  Pub. L. 96-385, title V, § 504(a), 
94 Stat. 1534 (Oct. 7, 1980).  This statutory provision was 
codified at 38 U.S.C.A. § 3113.  In turn, 38 U.S.C.A. § 3113 
was recodified and renumbered as 38 U.S.C.A. § 5313 in 1991.  
Pub. L. 102-40, § 402(b)(1), (d((1), May 7, 1991.  This 
provision provides, in relevant part, that benefits to any 
person entitled to compensation who is incarcerated in a 
local, state, or Federal penal institution for a period in 
excess of 60 days for conviction of a felony shall be reduced 
for the period beginning on the 61st day of such 
incarceration and ending on the day such incarceration ends.  
If a veteran's service-connected disability is evaluated as 
less than 20 percent disabling, the incarcerated veteran is 
entitled to an amount of compensation at one-half the rate at 
38 U.S.C. § 1114(a), or one-half the payment rate for a 
veteran with a 10 percent disability.

By a rating decision prepared in January 1983, the evaluation 
of the veteran's skin disability was reduced to 10 percent.  
There is no notation that any notice, such as VA Form 21-
8764, which advises veterans that compensation benefits will 
be reduced during incarceration for a felony, was issued in 
conjunction with the notice that the percentage evaluation 
assigned for the veteran's disability had been reduced.  
There is no record that any award letter which might have 
included information about the statutory provision enacted in 
1980 to reduce compensation to certain incarcerated veterans, 
was issued to the veteran after the date of enactment of that 
provision.  Thus, there is no evidence of record that the 
veteran was ever officially informed by VA that his benefits 
would be reduced during an incarceration.  

It is clear that the veteran has received compensation 
benefits during his incarceration which the statutes now in 
effect do not allow.  The statutory limitation of the 
benefits which the veteran may be paid while he is 
incarcerated have created an overpayment of benefits.  
Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery if not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b); Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  If 
the debtor's conduct is deemed not to have constituted fraud, 
misrepresentation of a material fact, or bad faith, the 
request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. § 
1.965(a).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are: (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R § 
1.965(a).

The records of payments to the veteran reflects that the 
veteran received his compensation payments at the Department 
of Correction facility in which he was incarcerated, and did 
not have a direct deposit arrangement with a financial 
institution outside the corrections system.  Although the 
original records of address changes provided by the veteran 
are not of record, the veteran apparently provided VA an 
updated address as necessary to continue direct receipt of 
his compensation benefit.  Thus, the veteran fulfilled the 
requirements of which he was advised in his 1972 award 
letter.  

Records regarding disbursement and negotiation of 
compensation benefits checks issued to the veteran in April 
and May 1999 disclose that the checks were deposited to the 
Charlotte Correctional Institution Inmate Bank Trust Fund.  
These records were apparently associated with the veteran's 
claims file in July 1999, according the date stamp on the 
routing and transmittal slip.  In September 2000, the veteran 
requested a tracer of his January 2000 compensation benefit 
check, which he believed he had not received.  The 
designation "PENAL INSTITUTION" is stamped on the veteran's 
tracer request.

In August 2002, a computer match of prisoner data advised VA 
that the veteran was incarcerated and that his confinement 
began in December 1991.  The RO then obtained a more detailed 
record regarding the veteran from the Florida Department of 
Corrections data base.  This information discloses that the 
veteran was in custody from July 5, 1989 to September 25, 
1989, was released, and then again incarcerated in December 
1991.  He remains incarcerated.  

In October 2003, the veteran was advised that an overpayment 
of compensation benefits had been paid to him because he 
failed to advise VA of his incarceration and benefits during 
incarceration had not been reduced as required by law.  The 
overpayment was calculated as $26.77 for the veteran's 
incarceration in excess of 60 days ending on September 25, 
1989 and as $6,116.27 for the period from March 1992 until 
discontinuance of payments effective in January 2003.

The veteran contends that he did not know that he should 
notify VA of his incarcerations.  The record substantiates 
the veteran's contention.  As discussed above, there is no 
official evidence of record that the veteran was informed of 
a duty to notify VA about incarceration, and no evidence that 
the veteran was ever officially informed by VA that his 
benefits would be reduced during an incarceration until an 
October 2003 notice of overpayment was issued.  

Since the veteran did not receive notice from VA that his 
benefits would be reduced during incarceration, the veteran 
is not at fault in the creation of the debt.  There was no 
fault or administrative error on VA's part, since there was 
no requirement that VA notify all veterans who were receiving 
disability compensation at that time of the 1980 change in 
the law.  However, under the circumstances, the Board finds 
that waiver of the overpayment created by the veteran's 
incarceration is in order.  


ORDER

Waiver of recovery an overpayment in the calculated amount of 
$6,143.04 is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


